DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 16/676,653 filed on November 7, 2019. 

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on November 8, 2019. Related application information submitted in the preliminary amendment is acknowledged.   Currently claims 2-21 remain in the examination. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,540,861 to McNamara (Applicant, hereinafter “861 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1s essentially are limited to the same subject matter although the scope of the respective claim 1s may be different.  Please see the claims comparison below.  


Instant Application

861 patent
Claim 2
A method, comprising:

authenticating a user at an initial transaction terminal within a physical
environment comprising the initial transaction terminal and at least one additional transaction terminal;

tracking the user within the physical environment as an authenticated user based on the authenticating through video captured of the authenticated user within the physical environment;

detecting the authenticated user at the at least one additional transaction terminal within the physical environment through video; and

sending a message to the at least one additional transaction terminal that identifies the authenticated user and provides an authentication code permitting the authenticated user to transact at the particular additional transaction terminal without reprocessing the authenticating.

Claim 1
A method of allowing a user to conduct multiple transaction sessions at multiple transaction terminals and a visual-camera-based user tracking system (tracking system) in a business facility without requiring user entry of authenticating information on more than one of the transaction terminals associated with the transaction sessions, 

wherein the tracking system includes a device and video cameras situated within the business facility, 

wherein each of the transaction terminals and the device includes a processor that executes instructions stored in a persistent storage medium, the instructions executed to perform the method, the method comprising: 

detecting, at an initial transaction terminal, a card inserted by the user along with a Personal Identification Number (PIN) that is entered by the user after insertion of the card at the initial transaction terminal; 

authenticating, by the initial transaction terminal, the user as an authenticated user based on the card and the PIN for a first transaction within a business facility; 

sending, by the initial transaction terminal, an authentication record for the authenticated user to the tracking system;

performing, by the initial transaction terminal, the first transaction based on selections and input provided by the authenticated user; 

tracking, by the tracking system, real-time visual data of the authenticated user while the authenticated user remains in the business facility; 

determining, by the tracking system, from the real-time visual data that the authenticated user is at a second transaction terminal within the business facility; 

sending, by the tracking system, a first message that includes an authentication packet to the second transaction terminal based on the authentication record maintained for the authenticated user; 

receiving, by the second transaction terminal within the business facility, the first message containing the authentication packet from the tracking system 

recognizing, by the second transaction terminal, based on receipt of the first message that the authenticated user is located at the second transaction terminal for a second transaction within the business facility; 

obtaining, by the second transaction terminal, an authentication code from the authentication packet; 

beginning, by the second transaction terminal, a transaction session for the second transaction within the business facility using information in the authentication packet and the authentication code without requiring the authenticated user to provide any user identifying information to the second transaction terminal;

identifying, by the tracking system, movement of the authenticated user away from the second transaction terminal;

sending, by the tracking system, a second message to the second transaction terminal; 

receiving, by second the transaction terminal, the second message from the tracking system as an indication that the authenticated user is no longer located at the second transaction terminal; 

ending, by the second transaction terminal, the transaction session for the second transaction based on receipt of the second message; and 

sustaining, by the tracking system, authentication of the user for transacting at other transaction terminals through further first and second messages sent to the other transaction terminals while locations of the user are detected as being within the business facility.
Claim 3
The method of claim 2, wherein authenticating further includes obtaining
card details for a card read by the initial transaction terminal and an encrypted Personal Identification Number (PIN) entered by the user and encrypted by the initial transaction terminal and using the card details and the encrypted PIN to authenticate the user as the
authenticated user.


See claim 1 above.
Claim 4
The method of claim 2 further comprising, sustaining the user as the authenticated user while the user is tracked as remaining within the physical environment from the video using additional messages permitting additional transactions of the user within the physical environment.


See claim 1 above.
Claim 5
The method of claim 2, wherein authenticating further includes processing a first transaction for the user at the initial transaction terminal.


See claim 1 above.  


	It is the Examiner’s opinion that underlined section of claim 1 of 861 patent teaches the limitations presented in claim 1 of the instant application.  Moreover, the claimed subject matter presented in claims 3-5 of the instant application  is also disclosed in claim 1 of 861 patent.  

Allowable Subject Matter
6.	Claims 13-21 are allowed.
7.	Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  Claims are directed at a method and the system for providing continued authentication message when a user image obtained on a camera is verified in two separate transaction environment.  The limitations as recited in these objected claims for example, when the user is moving away from the terminal or transaction environment is divided into a plurality of zones or using a grid system are allowable since prior arts do not teach or suggest of such a limitation.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
May 19, 2022